DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danguy (U.S. Pre-grant Publication 2013/0227931), hereinafter Danguy.

Regarding Independent Claim 1, Danguy teaches a casing of a propellant feed turbopump (Figure 3) for a rocket engine (Abstract, Line 1 – the turbo-pump is for a rocket engine), the casing including a cooling circuit (Figure 3, Element 308 – Paragraph 0011, Lines 10-14 – the cooling circuit includes the propellant feed system connected to the admission passage, 303b, and the duct, 308, which provides a coolant to cool down the pump), wherein the cooling circuit is formed at least in part in a wall of said casing (Figure 3 – the cooling circuit is formed at least partly formed in the walls of the casing, 307).

Regarding Claim 2, Danguy teaches the invention as claimed and discussed above. Danguy further teaches the cooling circuit extends at least in part in a wall of a pump inlet portion of the turbopump (Figure 3 – it is pointed out that the term “pump inlet portion” has not been defined to any specific structure other than being a portion of the pump that is an inlet, therefore the wall that surround the inlet of the coolant circuit to the duct, 308, i.e. in the tube, 303d, is a pump inlet portion and the cooling circuit extends at least in part of the wall of the pump inlet portion).

Regarding Claim 3, Danguy teaches the invention as claimed and discussed above. Danguy further teaches the cooling circuit extends at least in part in a wall of a volute portion of the turbopump (Figure 3 – the portion of the cooling circuit that is the duct, 308, passes through at least in part the volute portion, 303c, of the turbopump).

Regarding Claim 4, Danguy teaches the invention as claimed and discussed above. Danguy further teaches the cooling circuit extends at least in part in a wall of a portion configured to receive a bearing (Figure 3 – the duct, 308, of the cooling circuit extends through the wall that surrounds/receive the bearing, 305).

Regarding Claim 5, Danguy teaches the invention as claimed and discussed above. Danguy further teaches the cooling circuit includes a duct outside the wall of said casing (Figure 3 –Paragraph 11 – propellant is provided to perform the cooling therefore the ducting directing the propellant to the admission tube, 303b, is part of the cooling circuit and the ducting is outside the casing of the turbopump).
 
Regarding Claim 6, Danguy teaches the invention as claimed and discussed above. Danguy further teaches a propellant feed turbopump (Figure 3) for a rocket engine (Abstract, Line 1 – the turbo-pump is for a rocket engine), the turbopump including the casing according to Claim 1 (See rejection of Claim 1 above).
  
Regarding Claim 7, Danguy teaches the invention as claimed and discussed above. Danguy further teaches a rocket engine (Paragraph 0001 – the system is for a rocket engine) including the propellant feed turbopump for a rocket engine according to claim 6 (See rejection for Claim 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Danguy in view Bryan (Non-Patent Literature - Successful NASA Rocket Fuel Pump Tests Pave Way for 3-D Printed Demonstrator Engine), hereinafter Bryan.
Regarding Claim 8, Danguy teaches the invention as claimed and discussed above.
Danguy does not teach a method of fabricating the casing of a propellant feed turbopump for a rocket engine according to Claim 1, comprising at least one step of additive manufacturing.
However, Bryan teaches a method of fabricating a casing of a propellant feed turbopump for a rocket engine (Page 2, Figure and caption - the turbopump shown was fabricated by additive manufacturing and included the shown casing) comprising at least one step of additive manufacturing (Page 2, Figure and caption - the fuel turbopump was made using additive manufacturing therefore it had at least one step of additive manufacturing, which included the casing as shown).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Danguy by using a method of fabricating the casing of the propellant feed pump for a rocket engine according to Claim 1, as taught by Danguy, comprising at least one step of additive manufacturing, as taught by Bryan, in order to reduce the part count (Bryan - Page 2, Second Paragraph), thereby reducing cost and complexity of assembly.

Response to Arguments
Applicant’s arguments with respect to Danguy in view of Maeda have been considered but are moot in view of the new grounds of rejection set forth herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741